Title: Report on Duties on Imports, [7 January 1791]
From: Hamilton, Alexander
To: Muhlenberg, Frederick A. C.,Speaker of the House of Representatives


Treasury Department. January 7th: 1791[Communicated on January 7, 1791]
Sir,
In addition to the papers transmitted yesterday, I have the honor to inclose you two Abstracts of the Duties on Imports into the United States; one exhibiting the sum received from the commencement of the operation of the impost act, to the 30th. of September 1789; and the other shewing, as far as the returns have been transmitted, the sum received for one year following that day.
None of the collectors have yet furnished their returns for the last quarter of the year 1790, for want of time, it is presumed, to make them up.
I have the honor to be, with the greatest respect, Sir, Your most obedient and most humble servant,
Alexander Hamilton,Secretary of the Treasury.
The Honble Frederick A: MuhlenbergSpeaker of the House of Representatives.
